Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of CNinsure Inc., and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: December 29, 2011 CATHAY CAPITAL HOLDINGS II, L.P. By: Cathay Master GP, Ltd., its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director CATHAY MASTER GP, LTD. By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director NEW CHINA CAPITAL MANAGEMENT, LP By: NCCM, LLC, its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Member NCCM, LLC By: Becker Drapkin Management, L.P., its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Member THE CATHAY INVESTMENT FUND, LIMITED By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director PAUL S. WOLANSKY By: /s/ Paul S. Wolansky HERMANN LEUNG By: /s/ Hermann Leung NEW CHINA INVESTMENT MANAGEMENT, INC. By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Chairman TAM CHINA, LLC By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: Member PALOMA INTERNATIONAL L.P. By: Trust Asset Management LLP, its general partner By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA PARTNERS LLC By: Trust Asset Management LLP, its general partner By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA INTERNATIONAL LIMITED By: Trust Asset Management LLP, its general partner By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA PARTNERS MANAGEMENT COMPANY By: /s/ Michael J. Berner Name: Michael J. Berner Title: Executive Vice President TRUST ASSET MANAGEMENT, LLP By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President S. DONALD SUSSMAN By: /s/ S. Donald Sussman
